Opinion by
Judge Peters:
Appellee, it seems, took possession of the land on the 14th of November, 1871, the date of the contract of purchase, and has retained possession ever since. Appellant should not, therefore, be made to pay interest on the one hundred fifty dollars, the first payment, as appellee was not entitled to the use of the land and interest on the money paid; but on the rescission, the interest of thé whole *391purchase price should be set off against the use of the land. As the judgment must be reversed for the error in fixing the time at which interest should begin, it will be proper, on the return of the cause, to give appellant time from the date of entering the mandaté of this court until the first day of the next succeeding term- of the court below, in which to secure the lien of his vendor, Dehoney; and if he fails to do so, the contract should be rescinded on equitable, terms. For the reason indicated, the judgment is reversed, and the cause is remanded with directions for further proceedings consistent herewith.

Winfrey & Winfrey, for appellant.

-■ — , for appellee.